Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 1 of 10 PageID #: 2449




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION


ERICSSON INC. AND
TELEFONAKTIEBOLAGET LM ERICSSON,

              Plaintiff,                 Civil Action No. 2:20-cv-380-JRG

      vs.

SAMSUNG ELECTRONICS CO. LTD.,
SAMSUNG ELECTRONICS AMERICA, INC.,
AND SAMSUNG RESEARCH AMERICA

              Defendants


            SAMSUNG’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
               ERICSSON’S FRAND-RELATED CLAIMS (COUNTS I -V)
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 2 of 10 PageID #: 2450




                                      TABLE OF CONTENTS

                                                                                                       Page

  A.   The Relief Sought By Samsung Follows From the Court’s Optis Decisions. .................... 1
  B.   Ericsson’s Attempt to Conflate Legal Standards Fails to Support its Claims. ................... 3
  C.   There is No Diversity for Ericsson’s Breach of Contract Claims (Counts I-II). ................ 4
  D.   Samsung’s Motion Should be Addressed on The Pleadings. ............................................. 5




                                                     ii
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 3 of 10 PageID #: 2451




                                               TABLE OF AUTHORITIES

                                                                                                                                Page(s)

Cases

Corfield v. Dallas Glen Hills LP,
   355 F.3d 853 (5th Cir. 2003) .....................................................................................................5

HTC Corp. v. Telefonaktiebolaget LM Ericsson,
  No. 6:18-CV-00243-JRG, 2019 WL 4734950 (E.D. Tex. May 22, 2019) ............................2, 3

In re Kieslich,
    258 F.3d 968 (9th Cir. 2001) .....................................................................................................3

Melder v. Allstate Corp.,
   404 F.3d 328 (5th Cir. 2005) .....................................................................................................5

Optis Wireless Tech., LLC v. Apple Inc.,
   No. 2:19-CV-00066-JRG, 2020 WL 999463 (E.D. Tex. Mar. 2, 2020) .......................... passim

Voda v. Cordis Corp.,
   476 F.3d at 905 ..................................................................................................................1, 2, 4

Rules

Local Rule CV-5(a)(3) .....................................................................................................................7




                                                                    iii
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 4 of 10 PageID #: 2452




       Ericsson’s opposition hinges on attempting to sidestep the Court’s Optis decisions that

declined jurisdiction over FRAND issues relating to “obligations under foreign laws” or “foreign

patents” based on facts essentially identical to those here. Rather than substantively address this

precedent, Ericsson raises irrelevant distinctions, such as the fact that it is a “large practicing

entit[y],” and irrelevant legal issues, such as stays based on federal abstention due to parallel

proceedings. None of this impacts the Court’s reasoning under the Federal Circuit Voda decision.

       Further, no diversity exists for Ericsson’s claims regarding breach of licensing obligations

for Samsung SEPs. Ericsson does not dispute that these SEPs are owned only by Samsung’s

foreign entity. None of Ericsson’s arguments regarding involvement of Samsung’s U.S. entities

in other issues, such as alleged infringement or cross-licensing, provide a basis to accuse these

entities of breaching licensing obligations for SEPs that they do not own. There is also no dispute

that, absent these U.S. entities as defendants, no diversity exists for the breach of contract claims.

       In short, none of Ericsson’s arguments distinguish this case from the Court’s previous

rulings that decline jurisdiction over foreign patents and foreign law for FRAND claims that rely

on either declaratory or supplemental jurisdiction. Dismissal is appropriate here too.

       A.      The Relief Sought By Samsung Follows From the Court’s Optis Decisions.

       The Court previously held that “any portion of [a FRAND claim] that seeks a declaration

that Plaintiffs have complied with their obligations under foreign laws or as they relate to foreign

patents . . . are dismissed.” Optis Wireless Tech., LLC v. Apple Inc., No. 2:19-CV-00066-JRG,

2020 WL 999463, at *3 (E.D. Tex. Mar. 2, 2020). Such claims were subsequently fully

dismissed where the plaintiff failed at trial to show “any offer to [the defendant] for U.S.-only

patents.” Id., Dkt. 542 at 18 (E.D. Tex. Jan. 22, 2021).

       Ericsson complains that Samsung is “[l]umping this case with Huawei and Apple” (Dkt.




                                                  1
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 5 of 10 PageID #: 2453




81 (3/17 Opp.) at 8), but does not contest the facts that render those cases essentially identical to

this one. For example, Ericsson does not contest that it seeks declaratory rulings on FRAND

issues for foreign patents and on FRAND obligations under foreign laws. Dkt. 63 (3/2 Mot.) at

7-8; Dkt. 17 (1/1 Amend. Comp.) at ¶ 86. Further, Ericsson does not contest that the parties’

negotiations here related only to a global cross-license—and that neither discovery nor trial will

uncover offers directed to U.S. patents, because no such offers exist. Dkt. 63 (3/2 Mot.) at 8.

       Rather than substantively addressing the Court’s precedent, Ericsson asserts it should be

disregarded because “both parties here are large practicing entities,” “both parties do substantial

business in . . . the United States,” and “both parties’ negotiating conduct for a cross-license is in

issue.” Dkt. 81 (3/17 Opp.) at 8. But this has no connection to the reasoning of the previous

rulings and provides no basis for jurisdiction over foreign issues. For example, Ericsson’s

assertion that this case involves two large parties (while the previous cases each involved a large

party only as defendant)—amounts to an assertion that a large company plaintiff deserves a more

favorable legal standard than a small plaintiff. It should go without saying that this is incorrect.

       Ericsson’s arguments about discretionary factors are likewise incorrect. Id. at 8-9. The

relevant factors were considered in Voda and found to weigh against jurisdiction over foreign

issues. Ericsson’s assertion that Voda does not apply to contract claims (id. at 10) contradicts the

Court’s ruling that “‘[i]t is hard to see how the reasoning in Voda would not apply to a

hypothetical breach of contract claim,’ such as a FRAND claim.” Optis, 2020 WL 999463, at

*3. Ericsson’s assertion that Voda is limited to supplemental jurisdiction cases was also rejected

by the Court. Id. (explaining that declaratory relief “is always discretionary”).

       Further, Ericsson is incorrect that precedent of other courts requires adjudication of

FRAND claims on foreign patents and laws. In the TCL, Motorola, and HTC cases, the parties




                                                  2
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 6 of 10 PageID #: 2454




jointly requested global FRAND rulings.1 These cases have no bearing on Ericsson’s unilateral

request here for global rulings that the Court has previously declined to provide on discretionary

grounds. Contrary to Ericsson’s assertion, discretionary issues of this nature can be addressed by

party consent and need not have been raised sua sponte in the other actions. See, e.g., In re

Kieslich, 258 F.3d 968, 970 (9th Cir. 2001) (“a party waives any objection to the district court's

exercise of its discretion to retain jurisdiction over such supplemental claims when the party fails

to raise its objection at the trial level”). Thus, none of the cases cited by Ericsson suggest a

different approach than the Court’s Optis decisions.

        B.      Ericsson’s Attempt to Conflate Legal Standards Fails to Support its Claims.

        The Court has previously recognized that a declaratory judgment claim “is always

discretionary.” Optis, 2020 WL 999463, at *3. Ericsson nevertheless argues that “exceptional

circumstances” are needed to decline jurisdiction here because some of the claims in this action

are “coercive.” Dkt. 81 (3/17 Opp.) at 10-11. But the cases relied on by Ericsson for this

proposition relate to staying a case under the doctrine of federal abstention due to parallel

proceedings. Id. That has no bearing here because Samsung is not relying on federal abstention

and does not seek to stay the case. Rather, Samsung made targeted requests for dismissal, at

least in part, of: i) declaratory judgment claims, under an exercise of declaratory discretion2, and

ii) supplemental jurisdiction claims, under an exercise of supplemental jurisdiction discretion.

        Ericsson is also incorrect that dismissal requires an overlapping parallel proceeding in

another Court. Id. at 12-14. That is an element of federal abstention, which is not at issue here.


1
  See, e.g., HTC Corp. v. Telefonaktiebolaget LM Ericsson, No. 6:18-CV-00243-JRG, 2019 WL
4734950, at *5 (E.D. Tex. May 22, 2019) (noting that both parties requested FRAND declarations). The
D-Link case cited by Ericsson involved a FRAND determination only for several U.S. patents.
2
 Moreover, Ericsson’s declaratory judgment claims seek only declaratory relief. Dkt. 17 (1/1 Amend
Comp.) at ¶¶ 86, 90, 95. Indeed, there is no legal basis to seek “coercive” relief under these claims.



                                                    3
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 7 of 10 PageID #: 2455




Nor does Ericsson’s discussion of the China action have any relevance here. Id. Samsung seeks

discretionary denial of jurisdiction under Voda, without regard to any parallel proceedings.3

        Further, Ericsson’s attempt to conflate legal standards contradicts the Court’s precedent.

The Optis cases also involved claims for damages and attorneys’ fees. See Optis Wireless Tech.,

LLC v. Apple Inc., No. 2:19-CV-00066-JRG, Dkt. 1, pg. 108 (seeking damages and attorneys’

fees for “breach of contract”). Yet, the Court applied the same legal standards relied upon by

Samsung here (because the Optis cases likewise did not involve federal abstention).

        Finally, even the legal standard incorrectly urged by Ericsson is satisfied. The Federal

Circuit held in Voda that “considerations of comity, judicial economy, convenience, fairness,

and other exceptional circumstances” weigh against exercising jurisdiction over foreign issues.

See Voda v. Cordis Corp., 476 F.3d 887, 898 (Fed. Cir. 2007) (emphasis added). Thus, no basis

exists for Ericsson to avoid the result dictated by the Court’s precedent applying Voda.

        C.      There is No Diversity for Ericsson’s Breach of Contract Claims (Counts I-II).

        Diversity does not exist for Ericsson’s breach of contract claims, which relate to FRAND

licensing obligations for Samsung SEPs. Samsung’s U.S. entities are not proper parties, because

they do not own the SEPs at issue, leaving only non-diverse parties. Dkt. 63 (3/2 Mot.) at 11-12.

       There is no dispute that none of the Samsung SEPs at issue belong to Samsung’s U.S.

entities. Ericsson does not explain how it can bring claims for breach of FRAND licensing

obligations against entities who do not own, and cannot license, the SEPs at issue. Instead,

Ericsson argues that the U.S. entities allegedly infringe Ericsson’s SEPs and were involved in

cross-licensing negotiations for Ericsson SEPs. Dkt. 81 (3/17 Opp.) at 3-5. Ericsson further



3
  By way of illustration, after finding jurisdiction should not be exercised over foreign issues, Voda
noted it would not reach the separate issue of federal abstention. Voda v. Cordis Corp., 476 F.3d at 905.
Samsung’s argument here is based upon the Court’s application of Voda, not federal abstention.


                                                    4
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 8 of 10 PageID #: 2456




argues that the ETSI declarations and previous cross-licenses (signed by Samsung’s foreign

entity) include affiliates. Id. But none of this provides a basis for Ericsson to accuse Samsung’s

U.S. entities of breaching obligations they do not have involving SEPs they do not own.

       Contrary to Ericsson’s assertion of complete diversity (id. at 13), naming Samsung’s U.S.

entities for Ericsson’s breach claims is a sham that is disregarded under black letter law. Dkt. 63

(3/2 Mot.) at 10; Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003) (“‘citizens’

upon whose diversity a plaintiff grounds jurisdiction must be real and substantial parties to the

controversy . . . a federal court must disregard nominal or formal parties”). Ericsson’s assertion

that Corfield involved an improper plaintiff party is a distinction without a difference.4

       Nor is Ericsson correct that provisions of Section 1359 for collusive transfers are relevant

here. Dkt. 81 (3/17 Opp.) at 3. Such provisions address a different scenario, where a sufficient

interest exists to support diversity, but it came about in an improper manner. Here, no such

interest exists in the first place. Further, Section 1359 is satisfied for the reasons above. Melder

v. Allstate Corp., 404 F.3d 328, 330 (5th Cir. 2005) (a party “establish[es] improper joinder by

showing: Plaintffs’ inability to establish a claim under state law against . . . defendant”).

        D.      Samsung’s Motion Should be Addressed on The Pleadings.

        Ericsson’s assertion that this motion should be deferred until after trial should be rejected.

Dkt. 81 (3/17 Opp.) at 14-15. The Court dismissed foreign issues on the pleadings in the Optis

cases. Dkt. 63 (3/2 Mot.) at 5-6. Further, although complete dismissal was deferred until after

trial, that serves no purpose here because Ericsson does not even contend that conduct directed to

U.S. patents can be shown at trial. Accordingly, Ericsson’s FRAND claims should be dismissed.


4
  The cases Ericsson cites for the proposition that parties may be named to obtain jurisdiction relate to
naming parties with an actual interest. Dkt. 81 (3/17 Opp.) at 5-6. They do not permit adding entities
with no interest to fabricate jurisdiction. See, e.g., Nolan v. Boeing Co., 919 F.2d 1058, 1067–68 (5th Cir.
1990) (because a “substantial claim” exists “there is nothing contrived about . . . federal jurisdiction”).


                                                     5
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 9 of 10 PageID #: 2457




Dated: March 25, 2021                     Respectfully submitted,


                                           /s/ Melissa R. Smith
                                          Melissa R. Smith
                                          State Bar No. 24001351
                                          GILLAM & SMITH, LLP
                                          303 South Washington Avenue
                                          Marshall, Texas 75670
                                          Telephone: (903) 934-8450
                                          Facsimile: (903) 934-9257
                                          Email: melissa@gillamsmithlaw.com

                                          Gregory S. Arovas, P.C.
                                          greg.arovas@kirkland.com
                                          Todd M. Friedman, P.C.
                                          todd.friedman@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          601 Lexington Avenue
                                          New York, New York 10022
                                          Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900

                                          Edward C. Donovan, P.C.
                                          edward.donovan@kirkland.com
                                          F. Christopher Mizzo, P.C.
                                          chris.mizzo@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          655 Fifteenth Street, N.W.
                                          Washington, D.C. 20005
                                          Telephone: (202) 879-5000
                                          Facsimile: (202) 879-5200

                                          David Rokach
                                          david.rokach@kirkland.com
                                          KIRKLAND & ELLIS LLP
                                          300 North LaSalle
                                          Chicago, IL 60645
                                          Telephone: (312) 862-2000
                                          Facsimile: (312) 862-2200

                                          Attorneys for Samsung Defendants




                                      6
Case 2:20-cv-00380-JRG Document 93 Filed 03/25/21 Page 10 of 10 PageID #: 2458




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that counsel of record who are deemed to have consented

to electronic services are being served with a copy of this document via the Court’s CM/ECF

system per Local Rule CV-5(a)(3) on March 25, 2021.




                                                    /s/ Melissa R. Smith




                                              7
